By the court

*

.

We have attentively considered this *150case, and arc of opinion that the directions given to the jury were correct. Wherever, in these cases, the dan ger resuits from gradual decay, and is not open and visible to all, the corporation is responsible so long as they take toll. It is not enough that they give notice that there is danger. In order to exonerate themselves, they must give notice that there is danger for which they will not be answerable, and must refuse to take toll.

Judgment on the verdict.


Parker, J., having been of counsel, did not sit.